        Case 7:20-mj-08578-UA Document 4 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  20 MJ 8578
                                                      -X


 UNITED STATES OF AMERICA,                                        CONSENT TO PROCEED BY
                                                                  YIDEOORTELE C(^FERENCE
                        -against"



Bautista/ Feidel
                      Defendant(s).
                                                      -X


Defendant Feidel Bautista hereby voluntarily consents to participate in the following
proceeding via [Xl videoconferencing or ^ teleconferencing:


       Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




 zi
Defendant's Signature
                           s-^k
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Feidel Bautista                                       Jason Ser

Print Defendant's Name                                Print Counsel s Name



This prpceed^ig was conducted by reliable video or t^phone

          sl
Date                                                   ^S. Distric'Khi^lge/U.S. Magistrate Judge




                                                                    \ ^ I' :




                                                                                            ;.8j
